Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 10/06/21 are acknowledged.
Claims 1-7, 14, 16, and 18 were cancelled. Claims 8, 17, and 19-21 were amended. New claims 22-29 were added.
Claims 8-13, 15, 17, and 19-29 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Rejections - 35 USC § 103
Applicant’s arguments (Pages 5-7, filed 10/06/21) regarding the following rejections under 35 U.S.C. 103 have been fully considered and are persuasive. 
Rejection of claims 8-13, 15, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2009/0297607 A1)
Rejection of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 8-13, 15, 19, and 21, in view of Fischer, JR. et al. (US 2006/0052757 A1)
Rejection of claims 17-18 and 20 under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 8-13, 15, 19, and 21, in view of Pacetti (US 2011/0160382 A1)
Applicant argues that Wang’s polymers are necessarily homogenous blends of reactants whereas the claimed implantable device includes a surface having a coating 
Updated Search
An updated prior art search did not disclose a reference that teaches an implantable device including the limitations of the polydopamine coating and a coating deposited on the polydopamine coating as recited in the instant claims. 
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 8-13, 15, 17, and 19-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615